Mr. Justice Vickers delivered the opinion of the court: The principal contention of appellant is, that section 2 of an act concerning suits at law for personal injuries and against cities, villages and towns is unconstitutional. Section 2 of said act (Hurd’s Stat. 1905, p. 1154,) is as follows: “Any person who is about to bring any action or suit at law in any court against any incorporated city, village or town for damages on account of any personal injury shall, within six months from the date of injury, or when the cause of action accrued, either by himself, agent or attorney, file in the office of the city attorney (if there is a city attorney, and also in the office of the city clerk) a statement in writing, signed by such person, his agent or attorney, giving the name of the person to whom such cause of action has accrued, the name and residence of person injured, the date, and about the hour of the accident, the place or location where such accident occurred and the name and address of the attending physician (if any).” Section 3 provides that if the notice provided for in section 2 is not given as therein required, any such suit brought against any such city shall be dismissed, and the party suffering such dismissal shall be forever barred from suing on account of such injury. There was no averment of compliance with section 2 in the case at bar, and it is conceded that no attempt whatever was made to comply with said section before bringing this suit. It is first insisted by appellant that the title of this act was changed after it passed the House of Representatives and the Senate and before it was signed by the Governor. It is stated by counsel for appellant in his brief that the word “and” was inserted in the title of the act, between the 7 _ words “injuries” and “against.” There is no evidence in the record of any such change having occurred in the title of the act. This court cannot take judicial notice of what the original journals of the House of Representatives and the Senate show, and if appellant desired to show that a change had been made in the title or body of the bill after it had been passed and before it was signed by the Governor he should have introduced the original journals to support his contention. In the absence of any proof to the contrary we must presume that the law as certified to by the Secretary of State is in the same form that it was when it passed the legislature. It is next insisted by appellant that the act in question violates section 13 of article 4 of the constitution, which provides that “no law shall be revived or amended by reference to its title only, but the law revived or the section amended shall be inserted at length in the new act.” Appellant’s contention on this point cannot be sustained. Section 2 above quoted is not an amendment to any previous statute but is entirely new legislation. Section 1 of the act in question fixes one year as the limitation within which suits for personal injuries may be commenced against any incorporated city, village or town, and provides that no suit or action at law shall be commenced on account of a personal injury against a- city, village or town after the expiration of one year from the time such injury was received or the cause of action accrued. Appellant’s argument under this point applies only to said section 1, and the validity of that section is not directly involved in this case. But even if it were, appellant’s position is not tenable. The only effect of section 1 on the general Statute of Limitations is to take actions for personal injuries against cities, villages and towns out of the operation of the general statute and place them under the one year limitation fixed by the said section 1, leaving the general Statute of Limitations in full force and effect as to all other persons or corporations who may be sued for personal injuries. Neither in the title nor the body of the act is there anything found to indicate that the act is amendatory of any existing law. Both the title and the terms of the act indicate an intention to create a law complete within itself, and when this is the case the constitutional provision above referred to is not violated, notwithstanding the effect of such act may be to repeal by implication or modify prior existing laws. People v. Knopf, 183 Ill. 410; Badenoch v. City of Chicago, 222 id. 71. It is next insisted that the act in question violated the constitution prohibiting special legislation, the contention being that the act applies to cities, villages and towns but does not apply to other municipal corporations. This position cannot be sustained. It is true that counties, townships, school districts and other political divisions are excluded from the operation of the statute in question, but the act-applies to all cities, villages and towns in the State. The power of the legislature to pass general laws applicable only to cities, villages and towns of the State has never been questioned in this court, so far as we are advised. A law is general when it applies to all persons in the State similarly situated. Hawthorn v. People, 109 Ill. 302; People v. Butler Street Foundry Co. 201 id. 236. Finally, appellant insists that, if the act in question is constitutional, the bringing of the suit before the expiration of the six months was a sufficient compliance with the spirit of the statute, and that the statute ought to be held applicable only to cases where the suit was brought after six months after the injury and within one year. Such a construction of the act would in a great measure defeat the purpose of this law. If a party having a claim for personal injury may wait until the six months have about expired and then sue without giving any notice, the law might as well be repealed. Statutes of this character are mandatory, and the giving of the notice is a condition precedent to the right to bring such suit, and the giving of the notice must be averred and proved by the plaintiff to avoid a dismissal of his suit. This construction is in harmony with the holdings in other States where similar statutes exist. See 15 Am. Sr Eng. Ency. of Law, (2d ed.) p. 483, and cases there cited; Elliott on Streets and Roads, sec. 642. Finding no error in the record the judgment below is affirmed. Judgment affirmed.